DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-17 have been examined in this application.  This communication is the first action on the merits of these claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 17 fails to comply with the written description requirement because the specification does not disclose the engine being substantially vertically centered relative to the fuselage.  The only discussion about centering the engine is in the lateral direction.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 4 are rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Number 9,234,460 to Lamb.

Regarding claim 1, Lamb discloses a rotorcraft (helicopter 10), comprising:
A fuselage (fuselage 14);
An engine (engine 18) disposed substantially laterally centrally relative to the fuselage (see Figure 2); and
An air intake system, comprising:
A first duct configured to provide streamline air flow (first duct leg 28a)
A second duct configured to provide streamline air flow (second duct leg 28b); and
A combining section configured to receive streamline air flow from each of the first duct and the second duct (see Figures 2-4), the combining section further configured to output streamline air flow (toward engine inlet 32).  

Regarding claim 3 (dependent on claim 1), Lamb discloses the first duct and the second duct are substantially symmetrical about a laterally centered plane of the fuselage (see Figure 2).  

Regarding claim 4 (dependent on claim 1), Lamb discloses the first duct and the second duct extending along paths that comprise primarily lateral direction changes (see Figure 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 USC 103 as being obvious over US Patent Number 9,234,460 to Lamb in view of US Patent Application Number 2016/0025005 by Jones.

Regarding claim 2 (dependent on claim 1), Lamb does not disclose the combining section is configured to output the streamline airflow to a compressor of the engine.  However, this limitation is taught by Jones. Jones discloses a bifurcated air intake 42 outputting airflow to engine 100, and paragraph 32 discloses engine 100 including a compressor section 110.  It would be obvious to a person having ordinary skill in the art to modify Lamb using the teachings from Jones in order to use known types of engines for engine 18.  

Claims 5-17 are rejected under 35 USC 103 as being obvious over US Patent Number 9,234,460 to Lamb.

Regarding claim 5 (dependent on claim 1), Lamb does not disclose the first duct and the second duct extending along paths that comprise substantial vertical direction changes.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the air inlets in different positions on the fuselage to optimize air intake, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Positioning the air inlets vertically offset from the engine would cause the ducts to extend along paths that comprise substantial vertical direction changes.

Regarding claims 6 (dependent on claim 1), 7 (dependent on claim 6), 8 (dependent on claim 7), 9 (dependent on claim 6), 10 (dependent on claim 9), 11 (dependent on claim 10), 12 (dependent on claim 11), 13 (dependent on claim 12), 14 (dependent on claim 13), 15 (dependent on claim 14), and 16 (dependent on claim 15), Lamb does not disclose the combining section further comprising a first upstream unnotched leg portion comprising a first upstream unnotched leg portion cross-sectional area, and a second upstream unnotched leg portion comprising a second upstream unnotched leg portion cross-sectional area that is substantially the same cross-sectional area as the first upstream unnotched leg portion cross-sectional area, the combining section further comprising a first downstream unnotched leg portion comprising a first downstream unnotched leg portion cross-sectional area that is substantially the same cross-sectional area as the first upstream unnotched leg portion cross sectional area, wherein a cross-sectional shape of the first downstream unnotched leg portion is different than a cross-sectional shape of the first upstream unnotched leg portion, a first upstream notched leg portion comprising a first upstream notched leg portion cross-sectional area, the first upstream notched leg portion being disposed downstream relative to the first upstream unnotched leg portion, wherein a cross-sectional shape of the first upstream notched leg portion is different than a cross-sectional shape of the first upstream unnotched leg portion, wherein the first upstream notched leg portion comprises a shallow notch configured to accommodate a portion of a cylindrical space extending forward from the engine, a first downstream notched leg portion comprising a deep notch, the deep notch being configured to accommodate a greater portion of the cylindrical space as compared In re Dailey et al., 149 USPQ 47.

Regarding claim 17 (dependent on claim 1), Lamb does not disclose the engine being substantially vertically centered relative to the fuselage.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the engine wherever desired to balance weight and moments, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Positioning the air inlets vertically offset from the engine would cause the ducts to extend along paths that comprise substantial vertical direction changes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554.  The examiner can normally be reached on 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642